DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 04/06/2021.

Information Disclosure Statement
The information disclosure statements filed 04/06/2021 and 05/13/2021 were filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they are have been fully considered by the Office.

Abstract
                The abstract filed 04/06/2021 is objected too as it contains a phrase “Fig.1”, which should be deleted.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the removal of re-heater, super-heater, steam-water separation unit, low-pressure heating system, or the intermediate-pressure  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show Rankine cycle and a system of control to adjust equipment state, operating conditions, heat source, turbine sections, cold end system as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Objections
Following claim(s) are objected to because of the grammatical errors and informalities, for consistency and accuracy of the claim languages:
Claims 1, 3 and 17 recite structural nomenclature of turbine system and turbines as “cylinder block system”, and “cylinder block” respectively, this should be read as “steam turbine system” and “steam turbine” respectively.  
Appropriate correction is required.
Specification
The specification repeatedly us the terminology of “steam cylinder block system”, and “cylinder block”.
The specification may be amended to change the known nomenclature of “steam turbine system” and “steam turbine”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 7, 12,13, 14, 15, 16, 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 4, 15 are rejected as specification fails to describe how re-heater is removed and that how system will operate without re-heater;
Claims 7 and 17 are rejected as specification fails to describe how super-heater is removed and that how system will operate without super-heater;
Claim 12 is rejected as specification fails to describe how steam-water separation unit is removed and that how system will operate without steam-water separation unit;
Claim 13 is rejected as specification fails to describe how low-pressure heating system or the intermediate-pressure heating system and that how system will operate without low-pressure heating system or the intermediate-pressure heating system;
Claim 14 is rejected being dependent on claim 13;
Claim 16 is rejected being dependent on claim 15.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 16-18, 20, 22, 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The phrase “improving efficiency” in preamble of all the claims is a relative term which renders the claim indefinite. The phrase “improving efficiency” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, the phrase “improving efficiency” therefore renders the claim indefinite.
Claims 1-5, 7-18, 20, 22, 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps of controlling the claimed method steps , such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  performing the claimed method steps using a control system: S1000, S1011, S1012, S1013,  S1020, S1031, S1032, S1040, S1050, S1061, S1062, S1071, S1072, S2000, S2011, S2012, S2020, S3010, S3020, S2030 and S4000, as claimed in corresponding claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 17 as best understood is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Patent number 5038568 to GROUNDER et al. (GROUNDER) in view of U.S Publication number 2016/0017756 A1 to HOTTA (HOTTA).

Re: Claims 1 and 17:
GOUNDER discloses:
A method for improving efficiency of a large Rankine cycle, comprising a heat source system (See Fig.1: Col. 5 lines 66-68, col. 6 lines 1-37: combustion chamber 14) , a steam turbine cycle system (See Fig.1), and a cold end system (exhaust steam from turbine 74), wherein, the steam turbine cycle system comprises a main steam system (See Fig.1: col. 3 lines 12-16: main steam via super heater 38 to high pressure turbine 52) , a steam turbine cylinder block system (See Fig.1: steam turbine block system 52-74), a reheat steam system (See Fig.1: col. 6 lines 26-39: reheat system via valve 64), and wherein, the reheat steam system comprises a reheater (reheater 42), and the steam turbine cylinder block system comprises a high-pressure cylinder (See Fig.1: high pressure turbine 52), wherein the method comprises:
S1000: adjusting an equipment state or operating condition of the heat source system or the steam turbine cycle system (steam cycle system as shown in figure 1) to reduce heat absorption of the reheater (reducing heat absorption in reheater 40), so that a temperature of steam entering a cylinder block (See Fig.1: cylinder block/ turbine 74) subsequent to the high-pressure cylinder (See Fig.1: cylinder block/ turbine 52) is lower (See Fig.1: col. 6 lines 26-39: 9900F ) than a rated temperature of reheat steam (See Fig.1: col. 6 lines 26-39: rated temperature 10100F) to reduce cold end loss, thereby improving cycle thermal efficiency of the steam turbine (See Fig.1: col. 6 lines 26-39: the cold end loss reduction is merely a result of reduction of heat absorption and reduction in steam temperature exiting from the re-heater) .
although GOUNDER, discloses cold, however does not explicitly disclose, and a cold end system, and a shaft sealing system.
However cold end system including a condenser or cooling tower which forms a cold end system and shaft sealing system is well known in the art as explicitly taught by HOTTA (See Fig.1: cold end system 30 as described in ¶0035, shaft seal system as described in ¶0054). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to provide cold end system and a shaft seal system in the system of GOUNDER as explicitly taught by HOTTA, since providing cold end system is useful for condensation and reemploying condensed water in the boiler, and shaft seal system so that steam in the high-pressure steam turbine is typically sealed from flowing along the common shaft to the reheat steam turbine by an inter-turbine seal.
Regarding claim 17: GOUNDER and HOTTA disclose all the limitations of claim 17, including:
S2000: adjusting an equipment state or operating condition of the heat source system or a steam turbine cycle system, reducing an enthalpy value of main steam via superheater 38, turbine 52, valve 64 and reheater 40 , and increasing a proportion of regenerative extracted steam to reduce cold end loss, thereby increasing cycle thermal efficiency of the steam turbine (See Fig.1: col. 6 lines 26-39: the valve 64 is opened to bypass additional cold steam directly to re-heater 40, as the temperature begins to fall below 990 F. in reheater,  reducing enthalpy of main steam is merely reduction in heat content by opening a bypass valve 64).



Examiner’s Note
Further in absence of relevant drawings and control system, the claims 2-5, 7-16, 18, 20, 22, 23,  were not sufficiently understood , therefore the absence of a rejection based upon prior art should not be taken as an indication of allowable subject matter


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        January 21, 2022